Per. Curiam.
This case is identical in all respects with State v. Towessnute, just decided, except that it involves the rights of another tribe of Indians, the Lummi, and a different treaty, the Muckl-teeoh, proclaimed in 1859. The language involved in that treaty is the same as in State v. Towessnute, ante p. 478, 154 Pac. 805, and the same justification is attempted. The lower court in this case held with the state and, under our opinion in the other, did so correctly. This cause having been argued as one controversy with the Towessnute case, it will not be necessary to enlarge upon our opinion already rendered.
Judgment affirmed.